DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2019-066334, filed 03/29/2019, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2011/0006247, Katusic et al., Apr 28th, 2008
U.S. 2014/0370313, Thomas et al., Dec 5th, 2011
U.S. 2012/0080637, Herzog et al., Jun 23rd, 2009
U.S. 2015/0230810, Creighton et al., Aug 30th, 2012
U.S. 2018/0002779, Lee  et al., Sep 14th, 2017

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-3, 7, and 9 under 35 U.S.C. § 103 over Katsurada (JPH-10144526-A) in view of Akihiko (JP-2013168648-A) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments regarding the rejection of Claim 13 under 35 U.S.C. § 103 over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A) and Katusic (U.S. 2015/0213927) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “…a peak ratio is 2 or more…”, and the claim also recites “…wherein the peak intensity ratio is more than 70” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A, previously cited), and Hachiya (U.S. 2013/0127576). 

Regarding Claim 1, Katsurada teaches a laminated chip inductor (abstract). Katsurada teaches a magnetic base body including soft magnetic metal particles containing iron (e.g., a ferrite green sheet - Original Disclosure, Figure 2, Char. No. 11a; Machine Translation, page 2, paragraph 1). Katsurada teaches a first external electrode and a second external electrode provided on the magnetic base body (Original Disclosure, Figure 1, Char. No. 13/14; Machine Translation, page 2, paragraph 1). Katsurada teaches an internal conductor provided in the magnetic base body, one end of the internal conductor being electrically connected to the first external electrode, another end of the internal conductor being electrically connected to the second external electrode, the internal conductor extending linearly from the first external electrode to the second external electrode in plan view (Original Disclosure, Figure 1, Char. No. 12; Machine Translation, page 2, paragraph 1). 
With respect to the limitation of “wherein the magnetic base body is configured so that a peak intensity ratio is 2 or more between a peak intensity of a first peak and a peak intensity of a second peak in a Raman spectrum obtained by using an excitation laser with a wavelength of 488 nm, the first peak being around a wave number of 712 cm-1, the second peak being around a wave number of 1320 cm-1” - the examiner understands via paragraph [0028] of the instant specification that this feature is essentially the ratio of magnetite (Fe3O4) and hematite (Fe2O3). As such, Katsurada does not teach this feature. Furthermore, Katsurada does not teach soft magnetic metal particles including first and second particles, a first and second oxide film formed upon the surfaces of said particles, the oxides being oxides of iron. 
Akihiko teaches a method for manufacturing a dust core (abstract). Akihiko teaches a magnetic base body being configured such that the volume ratio of hematite to magnetite is between 0.05 to 0.25 (page 2, paragraph 1). Thus, the ratio of magnetite to hematite would be 4 to 20 (i.e., 1/0.25 to 1/0.05). Furthermore, since the ratio is given in terms of volume ratio, and that peak intensity within Raman spectroscopy is correlated to the number of molecules per sample volume - the ratio of Akihiko is considered to meet all limitations with respect to the peak intensities within the Raman spectrum, and wave numbers recited within the instant claim. Akihiko teaches this ratio allows for high strength (page 6, paragraph 8). 
Hachiya teaches a laminated inductor (abstract). Hachiya teaches soft magnetic metal particles including first soft magnetic metal particles and second soft magnetic metal particles (Figure 1(A); paragraph [0038]). Hachiya a first and second oxide film formed on a surface of each of the first and second soft magnetic metal particles (paragraph [0038]). Hachiya teaches the first and second oxide film including an oxide of iron contained in the first and second soft magnetic metal particles (paragraph [0038]). Hachiya teaches the first oxide film being in direct contact with the second oxide film to bond adjacent first and second soft magnetic metal particles (paragraph [0039]). Hachiya teaches these features improve the mechanical strength and insulation properties (paragraph [0039]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada with the concepts of Akihiko with the motivation of producing a magnetic base body with high strength; and the concepts of Hachiya with the motivation of improving the mechanical strength and insultation properties. 
Regarding Claim 2, Katsurada teaches the internal conductor having a rectangular parallelepiped shape (Original Disclosure, Figure 1). 
Regarding Claim 3, Katsurada teaches the magnetic base body having a rectangular parallelepiped shape including a first principle surface (Original Disclosure, Figure 1 - the top surface of which is considered analogous to Char. No. 10a within the instant drawings). Katsurada teaches a second principle surface opposed to the first principle surface (Original Disclosure, Figure 1 - the bottom surface of which is considered analogous to Char. No. 10b within the instant drawings). Katsurada teaches a first end surface connecting the first principle surface to the second principle surface (Original Disclosure, Figure 1 - the right end side surface of which is considered analogous to Char. No. 10c within the instant drawings). Katsurada teaches a second end surface opposed to the first end surface (Original Disclosure, Figure 1 - the left end side surface of which is considered analogous to Char. No. 10d within the instant drawings). Katsurada teaches a first side surface connecting the first principle surface to the second principle surface and connecting the first end surface to the second end surface (Original Disclosure, Figure 1 - the right side surface of which is considered analogous to Char. No. 10e within the instant drawings), Katsurada teaches a second side surface opposed to the first side surface (Original Disclosure, Figure 1 - the left side surface of which is considered analogous to Char. No. 10f within the instant drawings). Katsurada teaches the first external electrode being provided on the first end surface of the magnetic base body; and the second external electrode being provided on the second end surface of the magnetic base body (Original Disclosure, Figure 1). 
Furthermore, the examiner has provided a side-by-side comparison of the two structures below. 

    PNG
    media_image1.png
    400
    957
    media_image1.png
    Greyscale



Regarding Claim 7, Katsurada teaches an internal conductor having a length larger than a width thereof, the length extending in a length direction perpendicular to the first end surface, the width extending in a width direction perpendicular to a first side surface (Original Disclosure, Figure 1). Katsurada teaches a first lead conductor being provided on an end portion of the internal conductor proximate to the first end surface in the length direction (Original Disclosure, Figure 1, Char. No 13). Katsurada teaches the second lead conductor being provided on an end portion of the internal conductor proximate to the second end surface in the length direction (Original Disclosure, Figure 1, Char. No 14).
The examiner points out that the drawings within the original disclosure of Katsurada are being relied upon for what they suggest to one of ordinary skill in the art. Katsurada explicitly teaches that inductors of this shape allow for low resistance and improved DC superposition characteristics (page 1, paragraphs 10-11; page 3, paragraph “[0024]”). 
Regarding Claim 9, Katsurada teaches the internal conductor being provided proximate to the first principle surface relative to a midpoint of the magnetic base body in a thickness direction thereof perpendicular to the first principle surface (Original Disclosure, Figures 1, 3, and/or 5). 
The examiner points out that the drawings within the original disclosure of Katsurada are being relied upon for what they suggest to one of ordinary skill in the art. Katsurada explicitly teaches that inductors of this shape allow for low resistance and improved DC superposition characteristics (page 1, paragraphs 10-11; page 3, paragraph “[0024]”). 

Claims 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A, previously cited), and Hachiya (U.S. 2013/0127576) as applied to claim 1 above, and further in view of Nogi (U.S. 2013/0214888, previously cited). 

Regarding Claim 4, Katsurada teaches the magnetic base body having a rectangular parallelepiped shape including a first principle surface (Original Disclosure, Figure 1 - the top surface of which is considered analogous to Char. No. 10a within the instant drawings). Katsurada teaches a second principle surface opposed to the first principle surface (Original Disclosure, Figure 1 - the bottom surface of which is considered analogous to Char. No. 10b within the instant drawings). Katsurada teaches a first end surface connecting the first principle surface to the second principle surface (Original Disclosure, Figure 1 - the right end side surface of which is considered analogous to Char. No. 10c within the instant drawings). Katsurada teaches a second end surface opposed to the first end surface (Original Disclosure, Figure 1 - the left end side surface of which is considered analogous to Char. No. 10d within the instant drawings). Katsurada teaches a first side surface connecting the first principle surface to the second principle surface and connecting the first end surface to the second end surface (Original Disclosure, Figure 1 - the right side surface of which is considered analogous to Char. No. 10e within the instant drawings), Katsurada teaches a second side surface opposed to the first side surface (Original Disclosure, Figure 1 - the left side surface of which is considered analogous to Char. No. 10f within the instant drawings). Katsurada teaches the first external electrode and the second external electrode being provided on the second principle surface of the magnetic base body (e.g., the bottom side) (Original Disclosure, Figure 1). 
However, none of the references teach wherein on the second principle surface of the magnetic base body - the first external electrode being connected to the one end of the internal conductor via a first lead conductor, and wherein the second external electrode is connected to the other end of the internal conductor via a second lead conductor. 
Nogi teaches a laminated inductor (abstract). Nogi teaches a first external electrode, and a second external electrode being provided so as to cover only a second principle surface of a magnetic base body (Figure 2, Char. No. 15a/15b; paragraph [0056]). Nogi teaches the first external electrode being connected to the one end of the internal conductor via a first lead conductor (Figure 2, Char. No. 14b81/14b92 ; paragraph [0058]). Nogi teaches wherein the second external electrode is connected to the other end of the internal conductor via a second lead conductor (Figure 2, Char. No. 14b81/14b92 ; paragraph [0058]). Nogi teaches this feature allows for easy mounting upon metal objects because of the placement of the electrodes (paragraph [0038]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko with the concepts of Nogi with the motivation of allowing easy mounting upon metal objects. 
Regarding Claim 5, Katsurada and Akihiko do not teach the first external electrode and the second external electrode being provided so as to cover only the second principle surface of the magnetic base body (e.g., the bottom surface). 
Nogi teaches a laminated inductor (abstract). Nogi teaches a first external electrode, and a second external electrode being provided so as to cover only a second principle surface of a magnetic base body (Figure 2, Char. No. 15a/15b; paragraph [0056]). Nogi teaches this feature allows for easy mounting upon metal objects because of the placement of the electrodes (paragraph [0038]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko with the concepts of Nogi with the motivation of allowing easy mounting upon metal objects. 
Regarding Claim 8, the examiner points out that this claim is being interpreted via Figure 5 of the instant drawings and that the distance D1 must be larger than distances D2, and D3. As such, it appears that Katsurada teaches this limitation. To elaborate, within all figures of Katsurada, the internal conductor is shown as abutting against both external electrodes. Further, within Figure 5(B) of Katsurada, reproduced below - the distance from the internal conductor to the second principle surface (e.g., the bottom surface) is larger than the distance between the internal conductor and either of the side surfaces. As such, if the internal conductor is abutted against either of the first or second electrodes - of which within the combination with Nogi would possess first and second lead conductors - than the distance from the internal conductor to the second principle surface (e.g., the bottom surface) would be larger than the distance between the first lead conductor and the first end surface of the magnetic base body and a distance between the second lead conductor and the second end surface of the magnetic base body. Furthermore, because Nogi teaches that these type of lead conductors allow or easy mounting upon metal objects because of the placement of the electrodes (paragraph [0038]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko with the concepts of Nogi with the motivation of allowing easy mounting upon metal objects. 
The examiner points out that the drawings within the original disclosure of Katsurada are being relied upon for what they suggest to one of ordinary skill in the art. Katsurada explicitly teaches that inductors of this shape allow for low resistance and improved DC superposition characteristics (page 1, paragraphs 10-11; page 3, paragraph “[0024]”).

    PNG
    media_image2.png
    379
    301
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A, previously cited), Hachiya (U.S. 2013/0127576), and Nogi (U.S. 2013/0214888, previously cited) as applied to claim 4 above, and further in view of Takenaka (U.S. 2011/0001599, previously cited). 

Regarding Claim 6, Katsurada in view of Akihiko, Hachiya, and Nogi are relied upon for the reasons given above in addressing claim 4. However, none of the references teach the first external electrode being provided so as to cover the second principle surface and the first end surface of the magnetic base body; and the second external electrode being provided so as to cover the second principle surface and the second end surface of the magnetic base body. 
Takenaka teaches a laminated inductor (abstract). Takenaka teaches a first external electrode being provided so as to cover a second principle surface (i.e., a bottom surface) and the first end surface of a magnetic base body; and the second external electrode being provided so as to cover the second principle surface and a second end surface of the magnetic base body (Figure 3, Char. Nos, 10/11; paragraph [0019]). Takenaka teaches this feature, in part, allows for excellent efficiency (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko, Hachiya, and Nogi with the concepts of Takenaka with the motivation of increasing the devices efficiency. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A, previously cited), and Hachiya (U.S. 2013/0127576) as applied to claim 1 above, and further in view of Kanagawa (WO-2016059918-A1, previously cited).

Regarding Claim 10, Katsurada in view of Akihiko and Hachiya are relied upon for the reasons given above in addressing claim 1. However, none of the references teach the internal conductor having an inverted U-shape as viewed sideways. 
Kanagawa teaches an electronic component including an embedded conductor (Machine Translation, page 1, paragraph 6). Kanagawa teaches an internal conductor having an inverted U-shape as viewed sideways (Original Disclosure, Figure 1, Char. Nos. 20/22/30; Machine Translation, page 3, paragraph 3). Kanagawa teaches this feature, in part, allows for high inductance (Machine Translation, page 1, paragraph 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko and Hachiya with the concepts of Kanagawa with the motivation of allowing for high inductance. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A, previously cited), Hachiya (U.S. 2013/0127576), and Kanagawa (WO-2016059918-A1, previously cited) as applied to claim 10 above, and further in view of Nogi (U.S. 2013/0214888, previously cited).

Regarding Claim 11, Katsurada teaches the magnetic base body having a rectangular parallelepiped shape including a first principle surface (Original Disclosure, Figure 1 - the top surface of which is considered analogous to Char. No. 10a within the instant drawings). Katsurada teaches a second principle surface opposed to the first principle surface (Original Disclosure, Figure 1 - the bottom surface of which is considered analogous to Char. No. 10b within the instant drawings). Katsurada teaches a first end surface connecting the first principle surface to the second principle surface (Original Disclosure, Figure 1 - the right end side surface of which is considered analogous to Char. No. 10c within the instant drawings). Katsurada teaches a second end surface opposed to the first end surface (Original Disclosure, Figure 1 - the left end side surface of which is considered analogous to Char. No. 10d within the instant drawings). Katsurada teaches a first side surface connecting the first principle surface to the second principle surface and connecting the first end surface to the second end surface (Original Disclosure, Figure 1 - the right side surface of which is considered analogous to Char. No. 10e within the instant drawings), Katsurada teaches a second side surface opposed to the first side surface (Original Disclosure, Figure 1 - the left side surface of which is considered analogous to Char. No. 10f within the instant drawings). 
However, none of the references applied within the rejection of Claim 10 teach the first external electrode and the second external electrode being provided so as to cover only the second principle surface of the magnetic base body (e.g., the bottom surface). 
Nogi teaches a laminated inductor (abstract). Nogi teaches a first external electrode, and a second external electrode being provided so as to cover only a second principle surface of a magnetic base body (Figure 2, Char. No. 15a/15b; paragraph [0056]). Nogi teaches this feature allows for easy mounting upon metal objects because of the placement of the electrodes (paragraph [0038]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko, Hachiya, and Kanagawa with the concepts of Nogi with the motivation of allowing easy mounting upon metal objects. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A, previously cited), Hachiya (U.S. 2013/0127576), and Kanagawa (WO-2016059918-A1, previously cited) as applied to claim 10 above, and further in view of Takenaka (U.S. 2011/0001599, previously cited). 

Regarding Claim 12, Katsurada, Akihiko, Hachiya, and Kanagawa are relied upon for the reasons given above in addressing claim 10. However, none of the references teach the first external electrode being provided so as to cover the second principle surface and the first end surface of the magnetic base body; and the second external electrode being provided so as to cover the second principle surface and the second end surface of the magnetic base body. 
Takenaka teaches a laminated inductor (abstract). Takenaka teaches a first external electrode being provided so as to cover a second principle surface (i.e., a bottom surface) and the first end surface of a magnetic base body; and the second external electrode being provided so as to cover the second principle surface and a second end surface of the magnetic base body (Figure 3, Char. Nos, 10/11; paragraph [0019]). Takenaka teaches this feature, in part, allows for excellent efficiency (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko, Hachiya, and Kanagawa with the concepts of Takenaka with the motivation of increasing the devices efficiency. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Maede (U.S. 2019/0013127).  

Regarding Claim 13, Katsurada teaches a laminated chip inductor (abstract). Katsurada teaches a magnetic base body including soft magnetic metal particles containing iron (e.g., a ferrite green sheet - Original Disclosure, Figure 2, Char. No. 11a; Machine Translation, page 2, paragraph 1). Katsurada teaches a first external electrode and a second external electrode provided on the magnetic base body (Original Disclosure, Figure 1, Char. No. 13/14; Machine Translation, page 2, paragraph 1). Katsurada teaches an internal conductor provided in the magnetic base body, one end of the internal conductor being electrically connected to the first external electrode, another end of the internal conductor being electrically connected to the second external electrode, the internal conductor extending linearly from the first external electrode to the second external electrode in plan view (Original Disclosure, Figure 1, Char. No. 12; Machine Translation, page 2, paragraph 1). 
With respect to the limitation of “wherein the magnetic base body is configured so that a peak intensity ratio is 2 or more between a peak intensity of a first peak and a peak intensity of a second peak in a Raman spectrum obtained by using an excitation laser with a wavelength of 488 nm, the first peak being around a wave number of 712 cm-1, the second peak being around a wave number of 1320 cm-1” - the examiner understands via paragraph [0028] of the instant specification that this feature is essentially the ratio of magnetite (Fe3O4) and hematite (Fe2O3). As such, Katsurada does not teach this feature, nor a peak intensity ratio of more than 70. 
Maede teaches a soft magnetic powder and method of making (abstract). Maede teaches a soft magnetic particle being covered in an oxide layer consisting of magnetite (Fe3O4)(paragraphs [0045], and [0064]). Because Maede teaches the film as being “FeO, Fe2O3, or Fe3O4”, this is being interpreted as being analogous to a ratio of magnetite (Fe3O4) and hematite (Fe2O3) of more than 70 since Maede teaches that hematite (Fe2O3) can be excluded. Maede teaches this feature, in part, enables in increase in coercive force (paragraph [0064]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada with the concepts of Maede with the motivation of increasing the coercive force. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurada (JPH-10144526-A, previously cited) in view of Akihiko (JP-2013168648-A, previously cited), and Hachiya (U.S. 2013/0127576) as applied to claim 1 above, and further in view of Yang (U.S. 2014/0062636, previously cited). 

Regarding Claim 14, Katsurada, Akihiko, nor Hachiya teach an insulating film provided between an outer surface of the magnetic base body and each of the first external electrode and the second external electrode. 
Yang teaches a coil component and manufacturing method (abstract). Yang teaches an insulating film provided between an outer surface of a magnetic base body and an electrode (paragraph [0044]). Yang teaches this feature prevents an electrical short circuit (paragraph [0044]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsurada in view of Akihiko, and Hachiya with the concepts of Yang with the motivation of preventing an electrical short circuit. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735   

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735